DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jorasch et al (US 20210374391 A1) in view of Burbank et al (US 20210241134 A1).
Regarding claim 1, Jorasch et al discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B) comprising: identifying (identify connection state: read as : connection ID field 1402 may include an identifier (a unique identifier) that identifies the connection between two users; user 1 ID field 1404 may identify a first user that is part of a connection; user 2 ID field 1406 may identify a second user that is part of a connection; paragraph 0105) a connectivity state of a communication platform (complete indication of a state of a user device may be ascertained by combining information from multiple rows of table 2100; user device log ID field 2102 may store an identifier (a unique identifier) of a state or partial state of a user device ; paragraph  0161, 0418, 0422) on a plurality of user devices (User devices 106a-106n; one or more of devices 106a and107e-n may communicate with other devices; paragraph 0074) that includes a first  (106a) and second user device (106b) (identifying users, assessing engagement and energy level in a meeting ;paragraph 0075, 0526); detecting (central controller 110 can detect messages ; the central controller may track text messages, messages, voice messages, voice conversations, or other signals transmitted between team members ; in addition, processor 3925 is connected to central controller 110 and can send messages to other users, receive files such as documents or presentations, store digital currencies or financial data ;  headset 4000 may facilitate the ability to detect steps on a checklist and assist the user; paragraph 0312-0313, 0526; paragraph 0214, 0276, 0287, 0640) a message from the first user device and directed to the second user device (two users may pass messages to one another via their peripheral devices; a message sent by one user may be displayed on the peripheral device of the other user ; paragraph 0958, 0960-0961; furthermore, sensor 430 may detect more than binary states; in addition, sensor 430 may detect any of four different states, any of 256 different states , or any of a continuous range of states ; for example, a sensor may detect the capacitance created by two parallel surfaces ; paragraph 0101, 0104, 0108); and providing (a user may provide biometric or other identifying or other authenticating information to the central controller 110; additionally, the central controller 110 may store user information and user preferences, such as in user table 700; paragraph 0257), to the first user device in response to detecting the message (connection ID field 1402 may include an identifier (a unique identifier) that identifies the connection between two users; furthermore, user 1 and user 2 pass messages to each other's peripheral devices; a message may include words, sentences, as with traditional written or verbal communication; message may include text and/or spoken words; paragraph 0287, 0961-0963), an indication of the connectivity state (the peripheral device driver may also store a current state of the peripheral device, such as a position of the device (mouse) or state of depression of one or more buttons; additionally, privilege ID field 3702 may store an identifier (a unique identifier) of a privilege that may be granted to a user; privilege field 3704 may store an indication of the privilege that is to be granted; field 3706 may store an indication of the amount of authenticating or identifying information that would be required of a user in order to receive the privilege ; paragraph 0101-0102, 0161, 0642).
However, Jorasch et al does not specifically teach that the controller detects a message regarding the connectivity state.
On the other hand, Burbank et al, from the same field of endeavor, discloses a method that supports identifying message thread state, where a first user associated with the user device 410 receives a message from a second user associated with user device 405. The message may be an example of an email, a text message, a social media post, a chat application message (paragraph 0044, 0023). Furthermore, the server 415 may detect, using a data stream connection, that the new message is transmitted to the first user associated with a first user identifier and by a second user associated with a second user identifier (paragraph 0045). Additionally, the server 415 may identify, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier (paragraph 0047-0048). The message thread represents a plurality of messages transmitted between the first user and the second user. The message thread may be associated with a first thread state from a finite state machine (paragraph 0050, 0061, 0064, 0066). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Burbank to the communication system of Jorasch in order to provide a cloud platform that supports customer relationship management application that utilizes email systems and various task management services for monitoring workflow and managing layered threads of communications between various users of the system.
Regarding claim 2, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B), wherein the indication is provided prior to the first user device (User 1 and user 2 pass messages  to each other's peripheral devices; processor 3925 is connected to central controller 110 and can send messages to other users, receive files such as documents or presentations, store digital currencies or financial data; in addition, program/app field 2108 may store an indication of a program, app, or other process, such as a program that was running at the time indicated in field 2106 ; paragraph  0161, 0287) sending the message to the second user device (User device ID field 2104 may store an indication of a user device for which state or partial state is recorded; time field 2106 may store an indication of a time at which the user device was in a particular state  or partial state; paragraph 0161).
 Regarding claim 3, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B), wherein the connectivity state includes an outage of the communication platform among at least some of the plurality of user devices and the indication indicates the outage (peripheral devices can deliver quick information for action; for instance, if a significant IT outage takes place, a message in the form of text, visual image, vibration or color can be sent to needed participants indicating there is a need to resolve the outage; the participants can respond immediately, affirming that they received the message using their peripheral devices ; paragraph 0877-0878).
Regarding claim 4, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B), wherein the connectivity state (sensor 430 may detect more than binary states; for instance, sensor 430 may detect any of four different states ; paragraph 0101) includes full connectivity and the indication indicates the full connectivity (complete indication of a state of a user device may be ascertained by combining information from multiple rows of table 2100; user device log ID field 2102 may store an identifier (a unique identifier) of a state or partial state of a user device; paragraph 0160-0161).
Regarding claim 5, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B), further comprising detecting (central controller 110 can detect messages ; headset 4000 may facilitate the ability to detect steps on a checklist and assist the user ; paragraph 0214) another issue of the first user device that impacts the communication platform for the first user device (a manager is engaged in a conversation with a support person regarding a computer system outage using headset 9100 and microphone 9195; a user is participating on a virtual conference call to address an emergency computer outage using headset 9100 and microphone 9195; paragraph 0877-0879), wherein the indication indicates the issue (the user device may receive, by the network device and from a remote computer, an indication of a first reading from a first sensor of a second mouse operated by a second user; the first sensor may be a biometric device, which may capture heart activity, or any other activity; paragraph 0881, 0960-0961).
Regarding claim 6, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B), wherein the communication platform is a first communication platform and the message is created on a second communication platform (peripheral 2 determines instructions to create the states in the components; determining instructions may entail determining component addresses and determining signals to transmit to the components;; component addresses may be obtained by reference to a database table, such as to table 9600; paragraph 2001, 0953). 
Regarding claim 7, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B), wherein the connectivity state is gathered from a maintenance system (the peripheral device driver may also store a current state of the peripheral device, such as a position of the device (mouse) or state of depression of one or more buttons; furthermore, headsets may facilitate  maintenance ; peripheral devices (headsets, cameras, presentation remotes) could identify that chairs are missing from the room and notify the facilities department via the central controller 110 that chairs are missing and could be brought to the conference room; paragraph 0826)  that relates to the connectivity state (sensor 430 may detect more than binary states ;sensor 430 may detect any of four different states, any of 256 different states , or any of a continuous range of states ; in addition, sensor 8115 may detect carbon monoxide levels are not acceptable and alerts the miner through the hardhat using camera 8115 lights and communication to the safety monitoring team on ground level; paragraph 0826), further regarding transmitting details of the message (the central controller may track text messages, messages, voice messages, voice conversations, or other signals transmitted between team members; furthermore, this information may be sent from data storage 4057 by internal communications (Bluetooth®, satellite, cellular) in housing 4008a-b to the company facility and maintenance team databases for evaluation ; paragraph 0220, 0847) to the maintenance system (the headset could recognize the task being performed (through the central controller) and automatically switch light on the headset for the user ; the hotspot display of surfaces touched could be provided to building maintenance personnel for inspection and adjustments to cleaning protocols and schedules ; maintenance personnel with headset 4000 may be instructed to spray the desk, wait for 30 seconds and wipe until dry;  paragraph 2679, 1913, 0847).  
Regarding claim 8, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B), wherein: the connectivity state includes a first set of communication platforms that have full connectivity and a second set of communication platforms that are experiencing an outage (setting up sub-channels under a main call could be especially useful in cases where a large number of people are on a call on an emergency basis to determine the cause of a system outage or software failure ; paragraph 2573); and the indication indicates the first set and the second set (the user device may receive, by the network device and from a remote computer, an indication of a first reading from a first sensor of a second mouse operated by a second user; the first sensor may be a biometric device, which may capture heart activity, or any other activity; in addition, an executive is conducting a video call to discuss the severity of an IT outage where someone did not follow the documented procedures which cost the company millions of dollars ;paragraph 2580, 0960-0961).
Regarding claim 9, Jorasch et al as modified discloses a computer-implemented method computer-implemented method (fig. 1, figs. 91A-B),  wherein: the connectivity state includes a first set of user devices of the plurality of user devices that have full connectivity and a second set of user devices of the plurality of user devices that are experiencing an outage (setting up sub-channels under a main call could be especially useful in cases where a large number of people are on a call on an emergency basis to determine the cause of a system outage or software failure ; paragraph 2573); and the indication indicates the first set and the second set (the user device may receive, by the network device and from a remote computer, an indication of a first reading from a first sensor of a second mouse operated by a second user; the first sensor may be a biometric device, which may capture heart activity, or any other activity; in addition, an executive is conducting a video call to discuss the severity of an IT outage where someone did not follow the documented procedures which cost the company millions of dollars ; paragraph 2580, 0960-0961).
	Regarding claim 10, Jorasch et al discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), cause the processor to: identify (identify connection state: read as : connection ID field 1402 may include an identifier (a unique identifier) that identifies the connection between two users; user 1 ID field 1404 may identify a first user that is part of a connection; user 2 ID field 1406 may identify a second user that is part of a connection; paragraph 0105) a connectivity state of a communication platform (complete indication of a state of a user device may be ascertained by combining information from multiple rows of table 2100; user device log ID field 2102 may store an identifier (a unique identifier) of a state or partial state of a user device ; paragraph  0161, 0418, 0422) on a plurality of user devices (User devices 106a-106n; one or more of devices 106a and107e-n may communicate with other devices; paragraph 0074) that includes a first  (106a) and second user device (106b) (identifying users, assessing engagement and energy level in a meeting ;paragraph 0075, 0526); detect (central controller 110 can detect messages ; the central controller may track text messages, messages, voice messages, voice conversations, or other signals transmitted between team members ; in addition, processor 3925 is connected to central controller 110 and can send messages to other users, receive files such as documents or presentations, store digital currencies or financial data ;  headset 4000 may facilitate the ability to detect steps on a checklist and assist the user; paragraph 0312-0313, 0526; paragraph 0214, 0276, 0287, 0640) a message from the first user device and directed to the second user device (two users may pass messages to one another via their peripheral devices; a message sent by one user may be displayed on the peripheral device of the other user ; paragraph 0958, 0960-0961) to provide (a user may provide biometric or other identifying or other authenticating information to the central controller 110; additionally, the central controller 110 may store user information and user preferences, such as in user table 700; paragraph 0257), to the first user device in response to detecting the message (connection ID field 1402 may include an identifier (a unique identifier) that identifies the connection between two users; furthermore, user 1 and user 2 pass messages to each other's peripheral devices; a message may include words, sentences, as with traditional written or verbal communication; message may include text and/or spoken words; paragraph 0287, 0961-0963), an indication of the connectivity state (the peripheral device driver may also store a current state of the peripheral device, such as a position of the device (mouse) or state of depression of one or more buttons; additionally, privilege ID field 3702 may store an identifier (a unique identifier) of a privilege that may be granted to a user; privilege field 3704 may store an indication of the privilege that is to be granted; field 3706 may store an indication of the amount of authenticating or identifying information that would be required of a user in order to receive the privilege ; paragraph 0101-0102, 0161, 0642).
However, Jorasch et al does not specifically teach that the controller detects a message regarding the connectivity state.

On the other hand, Burbank et al, from the same field of endeavor, discloses a method that supports identifying message thread state, where a first user associated with the user device 410 receives a message from a second user associated with user device 405. The message may be an example of an email, a text message, a social media post, a chat application message (paragraph 0044, 0023). Furthermore, the server 415 may detect, using a data stream connection, that the new message is transmitted to the first user associated with a first user identifier and by a second user associated with a second user identifier (paragraph 0045). Additionally, the server 415 may identify, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier (paragraph 0047-0048). The message thread represents a plurality of messages transmitted between the first user and the second user. The message thread may be associated with a first thread state from a finite state machine (paragraph 0050, 0061, 0064, 0066). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Burbank to the communication system of Jorasch in order to provide a cloud platform that supports customer relationship management application that utilizes email systems and various task management services for monitoring workflow and managing layered threads of communications between various users of the system.
Regarding claim 11, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), wherein the indication is sent prior to the first user device (User 1 and user 2 pass messages  to each other's peripheral devices; processor 3925 is connected to central controller 110 and can send messages to other users, receive files such as documents or presentations, store digital currencies or financial data; in addition, program/app field 2108 may store an indication of a program, app, or other process, such as a program that was running at the time indicated in field 2106 ; paragraph  0161, 0287) sending the message to the second user device (User device ID field 2104 may store an indication of a user device for which state or partial state is recorded; time field 2106 may store an indication of a time at which the user device was in a particular state  or partial state; paragraph 0161). 
 Regarding claim 12, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), wherein the connectivity state includes an outage and the indication indicates the outage (peripheral devices can deliver quick information for action; for instance, if a significant IT outage takes place, a message in the form of text, visual image, vibration or color can be sent to needed participants indicating there is a need to resolve the outage; the participants can respond immediately, affirming that they received the message using their peripheral devices ; paragraph 0877-0878).
Regarding claim 13, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), 
 wherein the connectivity state (sensor 430 may detect more than binary states, for instance, sensor 430 may detect any of four different states; paragraph 0101) includes full connectivity and the indication indicates the full connectivity (complete indication of a state of a user device may be ascertained by combining information from multiple rows of table 2100; user device log ID field 2102 may store an identifier (a unique identifier) of a state or partial state of a user device paragraph 0160-0161).
	Regarding claim 14, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), further comprising detecting (central controller 110 can detect messages ; headset 4000 may facilitate the ability to detect steps on a checklist and assist the user ; paragraph 0214)) another issue of the first user device that impacts the communication platform for the first user device (a manager is engaged in a conversation with a support person regarding a computer system outage using headset 9100 and microphone 9195; a user is participating on a virtual conference call to address an emergency computer outage using headset 9100 and microphone 9195; paragraph 0877-0879), wherein the indication indicates the issue (the user device may receive, by the network device and from a remote computer, an indication of a first reading from a first sensor of a second mouse operated by a second user; the first sensor may be a biometric device, which may capture heart activity, or any other activity; paragraph 0881, 0960-0961).
	Regarding claim 15, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), 
wherein the communication platform is a first communication platform and the message is created on a second communication platform (peripheral 2 determines instructions to create the states in the components; determining instructions may entail determining component addresses and determining signals to transmit to the components; component addresses may be obtained by reference to a database table, such as to table 9600; paragraph 2001, 0953).
	Regarding claim 16, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), 
wherein the connectivity state is gathered from a maintenance system (the peripheral device driver may also store a current state of the peripheral device, such as a position of the device (mouse) or state of depression of one or more buttons; furthermore, headsets may facilitate  maintenance ; peripheral devices (headsets, cameras, presentation remotes) could identify that chairs are missing from the room and notify the facilities department via the central controller 110 that chairs are missing and could be brought to the conference room; paragraph 0826)  that relates to the connectivity state, further regarding transmitting details of the message (the central controller may track text messages, messages, voice messages, voice conversations, or other signals transmitted between team members; furthermore, this information may be sent from data storage 4057 by internal communications (Bluetooth®, satellite, cellular) in housing 4008a-b to the company facility and maintenance team databases for evaluation ; paragraph 0220, 0847) to the maintenance system (the headset could recognize the task being performed (through the central controller) and automatically switch light on the headset for the user ; the hotspot display of surfaces touched could be provided to building maintenance personnel for inspection and adjustments to cleaning protocols and schedules ; maintenance personnel with headset 4000 may be instructed to spray the desk, wait for 30 seconds and wipe until dry;  paragraph 2679, 1913, 0847).  
	 Regarding claim 17, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), wherein: the connectivity state includes a first set of communication platforms that have full connectivity and a second set of communication platforms that are experiencing an outage (setting up sub-channels under a main call could be especially useful in cases where a large number of people are on a call on an emergency basis to determine the cause of a system outage or software failure ; paragraph 2573); and the indication indicates the first set and the second set (the user device may receive, by the network device and from a remote computer, an indication of a first reading from a first sensor of a second mouse operated by a second user; the first sensor may be a biometric device, which may capture heart activity, or any other activity; in addition, an executive is conducting a video call to discuss the severity of an IT outage where someone did not follow the documented procedures which cost the company millions of dollars ;paragraph 2580, 0960-0961).
	Regarding claim 18, Jorasch et al as modified discloses a system comprising (fig. 1, figs. 91A-B): a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (paragraph 0070-0071), wherein: the connectivity state includes a first set of user devices of the plurality of user devices that have full connectivity and a second set of user devices of the plurality of user devices that are experiencing an outage (setting up sub-channels under a main call could be especially useful in cases where a large number of people are on a call on an emergency basis to determine the cause of a system outage or software failure ; paragraph 2573); and the indication indicates the first set and the second set (the user device may receive, by the network device and from a remote computer, an indication of a first reading from a first sensor of a second mouse operated by a second user; the first sensor may be a biometric device, which may capture heart activity, or any other activity; in addition, an executive is conducting a video call to discuss the severity of an IT outage where someone did not follow the documented procedures which cost the company millions of dollars ;paragraph 2580, 0960-0961).
	Regarding claim 19, Jorasch et al discloses a computer program product (fig. 1, figs. 91A-B), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: identify (identify connection state: read as : connection ID field 1402 may include an identifier (a unique identifier) that identifies the connection between two users; user 1 ID field 1404 may identify a first user that is part of a connection; user 2 ID field 1406 may identify a second user that is part of a connection; paragraph 0105)  a connectivity state of a communication platform (complete indication of a state of a user device may be ascertained by combining information from multiple rows of table 2100; user device log ID field 2102 may store an identifier (a unique identifier) of a state or partial state of a user device ; paragraph  0161, 0418, 0422) on a plurality of user devices (User devices 106a-106n; one or more of devices 106a and107e-n may communicate with other devices; paragraph 0074) that includes a first  (106a) and second user device (106b) (identifying users, assessing engagement and energy level in a meeting ;paragraph 0075, 0526); detect (central controller 110 can detect messages ; the central controller may track text messages, messages, voice messages, voice conversations, or other signals transmitted between team members ; in addition, processor 3925 is connected to central controller 110 and can send messages to other users, receive files such as documents or presentations, store digital currencies or financial data ;  headset 4000 may facilitate the ability to detect steps on a checklist and assist the user; paragraph 0312-0313, 0526; paragraph 0214, 0276, 0287, 0640) a message from the first user device and directed to the second user device (two users may pass messages to one another via their peripheral devices; a message sent by one user may be displayed on the peripheral device of the other user ; paragraph 0958, 0960-0961; furthermore, sensor 430 may detect more than binary states; in addition, sensor 430 may detect any of four different states, any of 256 different states , or any of a continuous range of states ; for example, a sensor may detect the capacitance created by two parallel surfaces ; paragraph 0101, 0104, 0108); and provide (a user may provide biometric or other identifying or other authenticating information to the central controller 110; additionally, the central controller 110 may store user information and user preferences, such as in user table 700; paragraph 0257), to the first user device in response to detecting the message (connection ID field 1402 may include an identifier (a unique identifier) that identifies the connection between two users; furthermore, user 1 and user 2 pass messages to each other's peripheral devices; a message may include words, sentences, as with traditional written or verbal communication; message may include text and/or spoken words; paragraph 0287, 0961-0963), an indication of the connectivity state of the connectivity state (the peripheral device driver may also store a current state of the peripheral device, such as a position of the device (mouse) or state of depression of one or more buttons; additionally, privilege ID field 3702 may store an identifier (a unique identifier) of a privilege that may be granted to a user; privilege field 3704 may store an indication of the privilege that is to be granted; field 3706 may store an indication of the amount of authenticating or identifying information that would be required of a user in order to receive the privilege ; paragraph 0101-0102, 0161, 0642).
However, Jorasch et al does not specifically teach that the controller detects a message regarding the connectivity state.

On the other hand, Burbank et al, from the same field of endeavor, discloses a method that supports identifying message thread state, where a first user associated with the user device 410 receives a message from a second user associated with user device 405. The message may be an example of an email, a text message, a social media post, a chat application message (paragraph 0044, 0023). Furthermore, the server 415 may detect, using a data stream connection, that the new message is transmitted to the first user associated with a first user identifier and by a second user associated with a second user identifier (paragraph 0045). Additionally, the server 415 may identify, from a datastore storing a plurality of message threads, a message thread associated with the first user identifier and the second user identifier (paragraph 0047-0048). The message thread represents a plurality of messages transmitted between the first user and the second user. The message thread may be associated with a first thread state from a finite state machine (paragraph 0050, 0061, 0064, 0066). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply the technique of Burbank to the communication system of Jorasch in order to provide a cloud platform that supports customer relationship management application that utilizes email systems and various task management services for monitoring workflow and managing layered threads of communications between various users of the system. 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641